 

Case 1:21-cv-07701-UA Document 1 Filed 09/14/21 Page 1 of 10

 

 

 

UNITED STATES DISTRICT COURT" [4 PH 2:30
SOUTHERN DISTRICT OF NEW YORK. 4: a:

roid. UP Fe, b.

‘Danald 3. Yotter

 

 

No.
Write the full name of each plaintiff. (To be filled out by Clerk’s Office)
-against- COMPLAINT
“~ Q on a (Prisoner)
leca@le_ of The Stode OF New York
Do you want a jury trial?
Chives rove” ML Holts Detec Wve | OYes No

 

Yeler Greene J vdce
Vorwerk. De mane Rese Ste ay’ Dshac \ Morne 5

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials;.and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

Rev. 5/6/16

re i ne pe pee te

Se
Case 1:21-cv-07701-UA Document1 Filed 09/14/21 Page 2 of 10

L LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina .
“Bivens” action (against federal defendants).

RA Violation of my federal constitutional rights

L] Other:

 

I. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

“Donal A J. Voter

 

First Name Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

moe Ls awe ops Jee ‘ Ney yeg Ve

Dan IG AHH5S WYST WH O894-255M

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

“ vs os, os oe a we . ‘
Pevex VRE ws Cactec} one ¥ QcAiy

Current Place of Detention

 

 

Lis “Wiolstis Dave. , ¥.O. Dar [oo
institutional Address

Oadensiboca_, yy, VAC
County, City o State Zip Code

Ill. PRISONER STATUS
indicate below whether you are a prisoner or other confined person:

L] Pretrial detainee

[1 Civilly committed detainee
a detainee
Convicted and sentenced prisoner

C] Other:

 

Page 2
Case 1:21-cv-07701-UA Document1 Filed 09/14/21 Page 3 of 10

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1: Cheastother KA. \\ ols XS Osad

First Name Last Name Shield #

Deleckwe

Current Job aS (or other identifying information)

“Toon OY Loe \ Weil Jualkce Coord 95 Tower Dave.

 

 

 

Current Work Address
. \ hw | — . i Kom erage
rRAMelourn , ov. 1094) -9.055
County, City State Zip Code
Defendant 2: ve Le: « Cx CE YES,
First Name Last Name Shield #
Vodae 2

 

Current Job Title (or other identifying information)

Town OF Wallsall toskce Cook 99 Taner Dane,

 

 

 

 

 
 
 

 
 
 
   

 

 

Current Work Address )

: % q - 3 . 4 ‘ » Y am é vo a or

Whddlela oa, AV. O94) ~ 9.055

County, City State Zip Code
Defendant 3:

First Name Last Name Shield #

Current Job Title (or other identifying information) i

Current Work Address

County, City State Zip Code

¢ Yemen, ae ;

Defendant: Pyle: Dennans

First Name Last Name Shield #

Asssiont Drsieck  Avocae wi

Current Job Title (or other identifying information)

 

 

€
ADS = a “tH Mara Shc eel
Current Work Address
Cacanen WY. 10994 - )GAt
County, City State Zip Code

Page 3
Case 1:21-cv-07701-UA Document 1 Filed 09/14/21 Page 4 of 10°

V. STATEMENT OF CLAIM

Place(s) of occurrence: | \Q WSE\S Fowon Wd, Goren, wie 10994

Date(s) of occurrence: lO | AO. | IO! QO j | | / Ot | Joe,

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach

additional pages as necessary.

Sc loner DO" ; ois yr woos Acrested 8a the ct 8A
Sch Voc Yone cames_ of Ceron\ Possession an Q Cook aed
SSosiawre WO Ane “P* clecy Yee, Cs ba ossession OF Stolen Pre zevly
sa Ye 38 dercee. 0d Vossey IRN ol ‘by erqoyy Tools Na Vw. Bis
decyee.

T wos Grvrataned ue same dau Poe Yoo choraes and cen
ORYn \Ou wer and ADA pceseat on Ye od doy of Oc\sher

Joie, 0 bor Wiese. Charges.

 

Voile WA CL stodu ok O« anne, C oun Fai 2 wo0s Spey i held
Yor Gyand Suc { can calhen Voe Vowod OF Wola Yo Wee “VWeQ~
Grionent Charced / own't wr ‘Huralo ei io toe asd decyee ood
Grond Lowcery & “tn — Ke descee On cc \abey Aand | BOI after

betas Cur res sek 8 c Ake Second Mme an fort Jers local

Cn woo Court | tox “Tita Charees ol. 1, Yornessian t Sielen
VYioqecks MA 2a Yne | ad \ecee Jd, Ve! Seon ol Yashor Up “Tools Xa Ye
5 dearer ooh. 3 C cing ol, Yosse: OY of Oo Contralled Siosteunce

XO Ye Hn deowee |

 

Page 4
Case 1:21-cv-07701-UA Document1 Filed 09/14/21 Page 5 of 10

‘Dekeadants Mon Ox spe Yoo Marat! hs Closon of Doe Ye CLS
Qo’ Fol ge. CT’ mi post Gaal doe yo ‘Ahe dor lene seh | roc Ma
Ya he SL ee Cools le casio < ite ck, NL Von incey,
BY 0.5. utd Qsq4\. Or Maoh Picanol: Colse_ourest
Cheam Vor who tn Ve. ae Mere “soe Lore eny Wn vhe
38 & yee, Possession cL Siden emer Wy in Sve 2 * des cee_Qod

usseSae yal Ae DUCA, ip Vhe¥e 80 Ve 5™ deyee ice 25 nol’ ‘Wecessouty
)
Tangy tye anualklhs *

(
\

    

 

2

   

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment
if any, you required and received. .

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

 

 

 

Page 5
Case 1:21-cv-07701-UA Document1 Filed 09/14/21 Page 6 of 10

VIL PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by anonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

Lunderstand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in

future cases.

[also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my

case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. if seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

 

 

 

MeN je Ls Py otes , a “ o “ } LEB a rt Ley Loe
8/30 [ AO Dorie hk FL GCC
Dated Plaintiff's Signature

oy nc _ an \\ 7

Weoner\e J. rote,
First Name Middle Initial Last Name

' veep ‘ Yo ee on Do OD a pres

Le Widows “Dirwe. V.0. Poy 158
Prison Address ; .

a CX AS - fre, ‘ y ae o~ ~ “
Onden SOW, NYY. SHO
County, City 4 State Zip Code

  

Date on which | am delivering this complaint to prison authorities for mailing: CR, Ze

Page 6
Case 1:21-cv-07701-UA Document1 Filed 09/14/21 Page 7 of 10

“Plow all NSeer Was - arcaigoes for Yoe. Characs ol Ducdlox yn
Yhe “aS decree aod CGyand Lavcenu 8 ta Mane ara desxee.. ‘Be COU Re

Wool Wot YoNce Dex. paar hone nw never sale Ve. accusoleny Aaskrument ee

=A eer =e: ark Tres On res POE’
Odded Ay ‘he. Carcxr 1c SUC a acon Vo WOS” Pendte as Vac
Ye olVenses Shak occurred 80 Fork Jenne tor ecloner 95%

AOR,

~—A CS amoval acon anos Conamence. ‘as re ARR oe Ow

GC cusalenys Yopkcoumeny with the lac OO Torakaal Zoock |
Vor svow: 6 Vee oratiaan seca. 10.05 oh Yhe Cool
grace dure law of ne siole ot Nevo Syorlk.

A Dratncl Atocney Mosk Sclomk to a Grand Vor . eee
Concer aS a Yeloau a\leseA\ como ed Nou O. Aetendoant,

Whom, Of the boss of a Ye Loo C oonPrcxial Mled wn co loc)

| Carel _Courk cf Ve COOK, C¥ceN cone re Gace kore loos.
Keen woned ‘by delendant. Vocauaal tp We ror sinn Sec lion,
10.55 of Ye Cornel Deuce’ Aous of Nhe Stake oe New) _

Joule :

Avtey heawna Ond eveacadenag idence as Des ahed Ya
Sec Won. IO. ay ca. Grand Jus Mc sadick OL ESN toe
ovrense Os Are local cremel coock delernanes 3 ne
Cace Sedu) SaSsrumenk Yo JAciolly s3 Wecaentk jo estclds

feasopane “Couse a pelveve “Wrxk deVendantk cama ted a
Cane.

Upon Nhe Gre aiame vay We cowl , Ox Ness 3 Ankends seamecdicddeny _
Yreveatley to Atsontss We be Van Comyaicant God Aerenaatke Wwe
Qclwon , nUst Vaouse OG Secoce ocder Gor las Lohue CHVEOLEN CE.
Pursvank Ao Qcovszan Secan, ISOS Ou Sp. Uo) por whe eau

Ox acecdwxe \eus ob Ane Stoke on ew dock.

a Ve wwes Ae hey AR. Sue Ve Acsenseak “sy Ao be eld

Yor Dae. Gc Hen & Q Grand | Jory, DIS Ack Atocneus ore
requwed ee canneartze yo Sanat Cunnce \e Ave Gard

aA AY Dace Awe. So\\c Sahn, Civ coms tances.

 
Case 1:21-cv-07701-UA Document1 Filed 09/14/21 Page 8 of.10

“pe Ve sadant\'s We AM Oe Ss wed’ Araorlls C Alain a De 1.

‘Vrocess vidio: 5 ond | ‘ calse axsest fous at dve seine.
clackrtne Sp\ Soc an She oieme Courds decxson Sa Heel

Fone 9 5D US. YF (q94) Fudbex Awe, Ys Cleven
A 5 ond th Noenlment wWolaltois cloes poe ene)
eulencs jo Su ack Aires Case Flor a XS et
Chelle aging ns Conic \toa he 8s
SNodes Conskk Nor onl sh ys

OS. 4674

INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment

 

  
  

if any, you required and received.

Hoong | ode oO, Emotonc) Dish ess, and You nolosical

losk_ ov Loch aad lame as uel, As well QS
a 5) and Ht _Donondment wolotiok as Gn
Dmoscas zen Lach Ye sulk a0 Ae gave ck

Yedeverl Cred Site m Cons tolton

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

“ vk Ae wav) \ v Oodd Wike_ Ao Ve SWEC Mv oy Celk ay Ws Ce oxy
tO Qyant COW, YeEnNSadrag, G Ne bY, SO a OO a ne
yack Wed - Z 3X Yo < SPL Od CYSCS sae

Youre Sameak_¢ OCLOY duns, La Ae 5 eh Amendment o ot
9 .C. :

 
    

 

 

Page 5
Case 1:21-cv-07701-UA Document1 Filed 09/14/21 Page 9 of 10

VIL. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by anonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as .
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my

case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. if seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

oe “eo
29/10 ,
ted

—— Plaintiff's Signature

Donold _\. “Voter

First Name a Middle Initial _-kast Na ne

1) 160 Tepbits Deve 1.0. Gov 158
Prison Address CD
Sacdensbure, NT. SCG

County, City pO State Zip Code

   

\

fs

Oo

  

Date on which lam delivering this complaint to prison authorities for mailing: oH

Page 6
 

Case 1:21-cv-07701-UA Document1 Filed 09/14/21 Page 10 of 10

go9o oo01 Ho? h

IL

lla, ( ll

eel HE

tt rt J i, i
afl lyt tefl tT bly

t
i

 

 
